DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, and 7-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bollier et al. (US 2008/0076968; “Bollier”).
Claim 1, Bollier discloses a surgical retractor system comprising a retractor shaft member (Figs. 1-7 area that 714 and 814 point towards), the retractor shaft member including a distal working end (the teeth end) and a proximal weighted end (end that includes weights 220, etc.); a base weight member (220) that is fixed directly to the retractor shaft member at the proximal weighted end (Fig. 1); and multiple weight members (Fig. 5; 320, 420, etc.) tat are each shaped and sized to be (i) stacked directly on the base weight member (Fig. 5; the weights and the retractors portions could come in a carrying kit that allows them to be stacked on one another), (ii) stacked directly on each other (Fig. 5; the weights and the retractors portions could come in a carrying kit that allows them to be stacked on one another), and (iii) releasably coupled directly to the retractor shaft member at the proximal weighted end (Figs. 1-5). 
Claim 3, Bollier discloses the surgical retractor system of claim 1, wherein the distal working end includes a portion that is concaved (Fig. 2; near where 18c points).
 Claim 5, Bollier discloses the surgical retractor system of claim 1, wherein the distal working end includes a kidney-shaped portion (envision a kidney shaped portion near where 14 points, see Fig. A below).

    PNG
    media_image1.png
    279
    505
    media_image1.png
    Greyscale

Fig. A; Annotated Fig. 1 of Bollier to show how claim limitations are met.
 
Claim 13, Bollier discloses the surgical retractor system of claim 1, wherein the distal working end of the retractor shaft member is releasably coupleable with a distal end portion of the retractor shaft member (Figs. 7 and 8; the link member could be considered the shaft member). 
Claim 14, Bollier discloses the surgical retractor system of claim 13, wherein the distal working end includes at least three retractor arms (Fig. 5; note the different ends that can be put on). 
Claim 15, Bollier discloses the surgical retractor system of claim 14, wherein two of the at least three retractor arms are configured to deliver lateral retraction (Fig. 5; each retractor arm can retract tissue any direction it needs to be retracted). 

Claim(s) 1 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinman (US 3542015).
Claim 1, Steinman discloses a surgical retractor system (Fig. 1) comprising a retractor shaft member (20), the retractor shaft member including a distal working end (end that 12 points towards) and a proximal weighted end (end that includes weights 220, etc.); a base weight member (16) that is fixed directly to the retractor shaft member at the proximal weighted end (Fig. 1); and multiple weight members (col. 2, lines 47-52 mentions how there can be multiple weights) that are each shaped and sized to be (i) stacked directly on the base weight member (Figs. 1 and 2; the shape of the weight would allow for more weights to be stacked on each other), (ii) stacked directly on each other (Figs. 1 and 2; the shape of the weight would allow for more weights to be stacked on each other), and (iii) releasably coupled directly to the retractor shaft member at the proximal weighted end (Figs. 1 and 2; cols. 1 and 2).
Claim 21, Steinman discloses the surgical retractor system of claim 1, wherein each weight member of the multiple weight members defines a slot (Fig. 1; the slot on 18 where 22d generally points) that extends to a centrally located bore (Fig. where 32 points towards), wherein the slot is sized to slidably receive the retractor shaft member  so that the retractor shaft member can be positioned in the centrally located bore (Fig. 1; cols. 1-2), and wherein the centrally located bore is shaped to allow the weight member to be rotated about the retractor shaft member to radially lock the weight member onto the retractor shaft member while allowing longitudinal movement of the weight member relative to the shaft member (Figs. 1-2; cols. 1-2; note how the weight can lock on the shaft, can rotate relative to the shaft, and allows for the shaft to slide within the slot).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bollier et al. (US 2008/0076968; “Bollier”), in view of Vayser et al. (US 2013/0267786; “Vayser”).
Claim 2, Bollier discloses the surgical retractor system of claim 1, as noted above.
However, Bollier does not disclose the distal working end including a roughened surface.
Vayser teaches a surgical retractor system (Figs. 1-9; abstract) that includes a distal working end that includes a roughened surface that is configured to have a higher coefficient of friction between the roughened surface and tissue of a patient than are other surfaces of the retractor shaft member and the roughened surface can be put anywhere on the distal end (paragraph [0079]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a roughened surface, as taught by Vayser, to the concaved portion of the working end of the system Bollier, in order to increase the gripping ability of the working end (paragraph ]0079]).
Claim 4, Bollier discloses the surgical retractor system of claim 3, as noted above.
However, Bollier does not disclose the distal working end including a roughened surface.
Vayser teaches a surgical retractor system (Figs. 1-9; abstract) that includes a distal working end that includes a roughened surface that is configured to have a higher coefficient of friction between the roughened surface and tissue of a patient than are other surfaces of the retractor shaft member and the roughened surface can be put anywhere on the distal end (paragraph [0079]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a roughened surface, as taught by Vayser, to the concaved portion of the working end of the system Bollier, in order to increase the gripping ability of the working end (paragraph ]0079]).
Claim 6, Bollier discloses the surgical retractor system of claim 5, as noted above.
However, Bollier does not disclose the distal working end including a roughened surface.
Vayser teaches a surgical retractor system (Figs. 1-9; abstract) that includes a distal working end that includes a roughened surface that is configured to have a higher coefficient of friction between the roughened surface and tissue of a patient than are other surfaces of the retractor shaft member and the roughened surface can be put anywhere on the distal end (paragraph [0079]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a roughened surface, as taught by Vayser, to the concaved portion of the working end of the system Bollier, in order to increase the gripping ability of the working end (paragraph ]0079]).

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bollier et al. (US 2008/0076968; “Bollier”), in view of Resnick (US 6280379).
In regards to claim 16, Bollier discloses the system of claim 13, as noted above.
However, Bollier does not disclose the distal end having scalloped lateral sides.
Resnick teaches retractor blades that have a scalloped shape lateral sides (col. 6, lines 34-45).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make a portion of the distal end portion of the system of Bollier to have scalloped lateral sides, as taught by Resnick, in order to help reduce pressure of the blades on the tissue (col. 6, lines 34-45).
In regards to claim 17, Bollier discloses the system of claim 1, as noted above.
However, Bollier does not disclose a light source coupleable to the retractor shaft member.
Resnick teaches a surgical retractor system that comprises a light source that is coupleable to the retractor shaft member (col. 7, lines 1-12).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a light source that can couple to the retractor shaft, as taught by Resnick, to the system of Bollier, in order to provide improved visualization (col. 7, lines 1-12).

Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18 and 19 each require the weights to have protrusions and holes/receptacles that engage one another when they are stacked. This can best be seen in Applicant’s Fig. 3. There is no way to interpret Bollier or Steiner in a manner to read on these claims. No other prior art teaches this type of connection for a weighted surgical retractor system.


Response to Arguments
In response to Applicant’s argument that Bollier does not teach a surgical retractor system that has a base weight member and multiple weight members as required by claim 1, the Examiner respectfully disagrees. While Bollier does show only using a single weight at a time, the way the claim is worded does not require there to be two weights attached to the retractor shaft at the same time. Depending on how it is worded, the weight system of Bollier is capable of attaching two weights to the working end, for instance if the user just duct tapes two weights together this could occur. Regardless, Bollier discloses claim 1 as noted above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775